                                  1

                                  2

                                  3

                                  4                            IN THE UNITED STATES DISTRICT COURT

                                  5                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      UNITED STATES OF AMERICA,                      Case No. 18-cr-00465-MMC-2
                                                       Plaintiff,
                                  8
                                                                                        ORDER GRANTING IN PART AND
                                                v.                                      DENYING IN PART DEFENDANT'S
                                  9
                                                                                        MOTION FOR BILL OF
                                  10     FUJIAN JINHUA INTEGRATED                       PARTICULARS
                                         CIRCUIT CO., LTD.,
                                  11                   Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is defendant Fujian Jinhua Integrated Circuit Co., Ltd.'s ("Jinhua")
                                  14   "Renewed and Amended Motion for Bill of Particulars," filed May 5, 2021. The
                                  15   government has filed opposition, to which Jinhua has replied. The matter came on
                                  16   regularly for hearing on June 23, 2021. Laura Vartain Horn and Nicholas O. Hunter of
                                  17   the United States Attorney's Office appeared on behalf of the government. Jack P.
                                  18   DiCanio and Matthew E. Sloan of Skadden, Arps, Slate, Meagher & Flom, LLP appeared
                                  19   on behalf of Jinhua.
                                  20          The Court having read and considered the parties' respective written submissions,
                                  21   as well as having considered the arguments of counsel made at the hearing, and, for the
                                  22   reasons stated on the record at the hearing, the motion is hereby GRANTED in part and
                                  23   DENIED in part as follows:
                                  24          1. To the extent Jinhua requests an order requiring the government to provide a
                                  25   bill of particulars identifying not only any trade secret the government asserts to be a
                                  26   compilation or combination but also identifying (including, if contained in a document, the
                                  27   place therein in which it can be found) any component thereof the government asserts is
                                  28   itself a trade secret on which the government intends to rely to establish Jinhua's guilt,
                                  1    the motion is GRANTED.

                                  2          2. In all other respects, the motion is DENIED.

                                  3          IT IS SO ORDERED.

                                  4

                                  5    Dated: June 23, 2021
                                                                                               MAXINE M. CHESNEY
                                  6                                                            United States District Judge
                                  7

                                  8

                                  9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                  2
